EXHIBIT 99 BENEFIT MAINTENANCE PLAN OF DIME COMMUNITY BANCSHARES, INC. Adopted Effective as of November 1, 1992 Amended and Restated Effective as of December 31, 2008 Incorporating Amendment No. 01 Adopted on March 18, 2010 Incorporating Amendment No. 02 Adopted on December 15, 2010 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.1 Actuarial Equivalent 1 Section 1.2 Affiliated Employer 1 Section 1.3 Applicable Limitation 2 Section 1.4 Bank 2 Section 1.5 Beneficiary 2 Section 1.6 Board 2 Section 1.7 Change in Control 2 Section 1.8 Code 2 Section 1.9 Committee 2 Section 1.10 Company 2 Section 1.11 Disability 2 Section 1.12 Eligible Employee 2 Section 1.13 Employee 3 Section 1.14 Employer 3 Section 1.15 Employer Contributions 3 Section 1.16 ERISA 3 Section 1.17 ESOP 3 Section 1.18 Exchange Act 3 Section 1.19 Fair Market Value of a Share 3 Section 1.20 Former Participant 3 Section 1.21 Savings Plan 3 Section 1.22 Memorandum Account 4 Section 1.23 Participant Account 4 Section 1.24 Plan 4 Section 1.25 Retirement Plan 4 Section 1.26 Specified Employee 4 Section 1.27 Share 4 Section 1.28 Stock Unit 4 Section 1.29 Termination of Service 4 Section 1.30 Unforeseeable Emergency 4 ARTICLE II PARTICIPATION 5 Section 2.1 Eligibility for Participation 5 Section 2.2 Commencement of Participation 5 Section 2.3 Termination of Participation 5 Section 2.4 Suspension of Plan 5 ARTICLE III BENEFITS TO PARTICIPANTS 5 Section 3.1 Supplemental Retirement Benefit 5 Section 3.2 Supplemental Savings Benefiit 6 Section 3.3 Supplemental ESOP Benefits 9 ARTICLE IV DEATH BENEFITS 12 Section 4.1 Supplemental Retirement Plan Death Benefits 12 Section 4.2 Supplemental Savings Plan Death Benefits 12 Section 4.3 Supplemental ESOP Death Benefits 12 Section 4.4 Beneficiaries 13 ARTICLE V DISTRIBUTIONS 13 Section 5.1 Scheduled Distributions to Participant 13 Section 5.2 Mandatory Cashout of Small Balances 13 Section 5.3 Restrictions on Payments to Specified Employees 14 Section 5.4
